This cause comes on to be heard upon the motion to dismiss appeal filed by counsel for defendant in error upon the following grounds: (1) Because the case-made in this cause was not filed in the trial court, as is required by law: (2) because the case-made in this cause was not served within the time required by law; (3) because the case-made in this cause was not settled within the time required by law; (4) because the case-made in this cause was not filed in the Supreme Court of the state of Oklahoma within the time allowed by law. This motion is accompanied by a brief containing the citation of many authorities which seem to support each of the grounds for dismissal.
There is no response to the motion to dismiss on behalf of the plaintiff in error, and no contention made that the record is not in the condition stated by counsel for defendant in error in their motion and brief. In these circumstances we will assume that the motion to dismiss states the facts correctly, and dismiss the appeal for the reasons stated therein. Motion to dismiss appeal is therefor sustained.
All the Justices concur.